Exhibit 10.2

SECOND AMENDMENT TO MASTER LEASES

THIS SECOND AMENDMENT TO MASTER LEASES (this "Amendment") is made and entered
into effective as of July 7, 2003 by and between AHC PROPERTIES, INC., a
Delaware corporation ("Lessee"), and OMEGA HEALTHCARE INVESTORS, INC., a
Maryland corporation ("Omega"), and OMEGA (KANSAS), INC., a Kansas corporation
("Omega Kansas"). Omega and Omega Kansas are each individually referred to in
this Amendment as "Lessor" and collectively as "Lessors".

RECITALS:

      A.     As of June 14, 1999 (the "Effective Date"), Omega and Lessee
entered into a Master Lease (as later amended, the "Omega Master Lease")
pursuant to which, among other things, Omega leased to Lessee the Facilities
identified on Exhibit A, which is attached hereto and incorporated herein, as
the Omega Facilities (the "Omega Facilities").

      B.     Effective as of the Effective Date, Omega Kansas and Lessee entered
into the Kansas Master Lease (as later amended, the "Kansas Master Lease")
pursuant to which, among other things, Omega Kansas leased to Lessee the
Facility identified on Exhibit A as the Kansas Facility (the "Kansas Facility").
The Omega Master Lease and the Kansas Master Lease are sometimes herein
collectively referred to as the "Existing Master Leases".

      C.     Effective as of the Effective Date, Alterra Healthcare Corporation,
a Delaware corporation ("Alterra"), executed a Lease Guaranty (the "Lease
Guaranty") in favor of Omega and Omega Kansas pursuant to which, among other
things, Alterra as a primary obligor guaranteed the obligations of Lessee under
the Transaction Documents (as defined in the Existing Master Leases, as amended
herein) including without limitation Lessee's obligations under the Existing
Master Leases. Alterra's obligations under the Lease Guaranty are secured by (i)
a Pledge Agreement (as later amended, the "Alterra Pledge Agreement") executed
by Alterra, as pledgor, and Omega, as creditor, effective as of the Effective
Date, and (ii) a Security Agreement (as later amended, the "Alterra Security
Agreement") executed by Alterra, as debtor, and Omega, as creditor, effective as
of the Effective Date.

      D.     The Existing Master Leases were amended by the Forbearance
Agreement and Amendment to Master Leases dated as of January 31, 2002, among the
Omega Entities and the Alterra Entities (the "Forbearance Agreement").

      E.     Pursuant to the terms of the Forbearance Agreement, and evidenced
by a Termination of Memorandum of Short Form of Lease, effective as of October
3, 2002, the Omega Master Lease was terminated as the Facilities shown on
Exhibit A as being located in Jeffersonville, IN (the "Jeffersonville
Facilities"). The Omega Facilities, other than the Jeffersonville Facilities,
and the Kansas Facilities are herein collectively referred to as the
"Facilities".



-1-

--------------------------------------------------------------------------------


      F.     Since January 1, 2003, Lessee has been, and continues to be, in
default under each of the Existing Master Leases as more particularly set forth
in the Settlement Agreement (defined below); certain of such defaults constitute
Events of Defaults as defined in each of the Existing Master Leases and under
each of the other Transaction Documents.

      G.     On January 22, 2003, Alterra filed a chapter 11 petition for
reorganization relief in the United States Bankruptcy Court, District of
Delaware, bearing Case No. 03-10254 (MFW) (the "Case"). As of the date of this
Amendment, Lessee has not filed for bankruptcy.

      H.     On June 4, 2003, Omega, Omega Kansas, Lessee, Alterra, and certain
affiliates of Alterra entered into a Settlement Agreement (the "Settlement
Agreement"). Pursuant to the terms of the Settlement Agreement, the parties
agreed, among other things, (1) to amend the Existing Master Leases as set forth
in this Amendment, (2) to amend and restate the Lease Guaranty and the Alterra
Security Agreement, (3) to provide Alterra an option, exercisable on a
post-confirmation basis, to terminate the amended and restated Lease Guaranty
and the amended and restated Alterra Security Agreement with the simultaneous
delivery of a security deposit, and (4) to amend and restate the Alterra Pledge
Agreement.

      I.     Lessors and Lessee wish to amend the Existing Master Leases as set
forth in this Amendment.

      NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.     Definitions.

(a)     Any capitalized term used but not defined in this Amendment will have
the meaning assigned to such term in the Existing Master Leases. From and after
the Second Amendment Date, each reference in the Existing Master Leases or the
other Transaction Documents to the "Lease" or "Master Lease" means, as
applicable, the Existing Master Lease or Existing Master Leases as modified by
this Amendment.

(b)     The following new defined terms are added to the Omega Master Lease and
shall have the following meanings:

      Additional Rent: The amounts to paid by Lessee to Lessor in accordance
with Section 3.6 of this Lease.





-2-

--------------------------------------------------------------------------------


      Aggregate Base Rent Reduction: An amount equal to (1) the amount of Base
Rent which would have been paid under this Lease over the Term of this Lease and
the Kansas Master Lease after January 1, 2003, if such Base Rent had not been
reduced pursuant to the Second Amendment, minus (2) the actual amount of Base
Rent paid by Lessee or credited against Base Rent after January 1, 2003,
determined as of the date of calculation, plus the amount of Base Rent to be
paid by Lessee during the remainder of the Initial Term after the date of
calculation, minus (3) the amount of Additional Rent paid prior to the date of
calculation.



      EBITDA: The sum (determined on a consolidated basis in accordance with
GAAP, consistently applied) for the Remaining Facilities of (a) net income (or
net loss), (b) interest expenses, (c) income tax expenses, (d) depreciation
expenses and (e) amortization expenses; provided, however, that EBITDA for any
given year shall be calculated after paying (1) a management fee not in excess
of 6% of gross revenues for the Remaining Facilities, and (2) the lesser of (i)
$300 per unit ($75 per unit for purposes of quarterly calculations), or (ii) all
capital expenditures in respect of the Remaining Facilities actually expended by
Lessee in the applicable period.



      "Plan Effective Date" shall mean the effective date of the Plan of
Reorganization.



      "Plan of Reorganization" A plan of reorganization for Guarantor in the
Case which has been confirmed pursuant to 11 U.S.C. §1129 and 1141, the
effective date of which has occurred.



      Remaining Facilities: means Alterra Sterling House of Briargate (Colorado
Springs, CO), Alterra Sterling House of Kokomo (Kokomo, IN), Alterra Clare
Bridge Cottage of SW Oklahoma City (Oklahoma City, OK), Alterra Sterling House
of Bloomington (Bloomington, IN) and Alterra Clare Bridge Cottage of
Goodlettsville (Goodlettsville, TN).



      Removed Facilities: means Alterra Clare Bridge Cottage of New Philadelphia
(New Philadelphia, OH), Alterra Clare Bridge of Wichita (Wichita, KS) (subject
to the Kansas Master Lease) and Alterra Clare Bridge of Silverdale (Silverdale,
WA).



      Second Amendment: means that certain Second Amendment to Master Leases
dated July __, 2003 by and between Lessee, Lessor, and the lessor under the
Kansas Master Lease.



      Second Amendment Date: means July __, 2003, which is the effective date of
the Second Amendment.

(c)     The following existing term of the Omega Master Lease is amended and
restated as set forth below:



-3-

--------------------------------------------------------------------------------


     Leased Properties: All of the Land, Leased Improvement, Related Rights and
Lessor's Personal Property as to which this Lease is in effect as of the
operative time, and excluding the "Jeffersonville Facilities" (as defined in the
Forbearance Agreement) as of October 4, 2002 and excluding the Removed
Facilities as of the applicable Facility Termination Date.



(d)     The following existing terms of the Existing Master Leases are amended
and restated as set forth below:

     Fair Market Rent: The rent that, at the relevant time, a Facility or
Facilities would most probably command in the open market, under a lease on
substantially the same terms and conditions as are set forth in this Lease with
a lessee unrelated to Lessor (i) having experience and a reputation in the
health care industry reasonably equivalent to that of Guarantor and (ii) a
credit standing reasonably equivalent to that of Guarantor (if this Lease is
guaranteed by Guarantor at that time), or, if this Lease is not guaranteed by
Guarantor at such time, of Lessee, with evidence of such rent being the rent
that is being asked and agreed to at such time under any leases of facilities
comparable to such Facility or Facilities being entered into at such time in
which the lessees or lease guarantors meet the qualifications set forth in this
sentence. Fair Market Rent shall be determined in accordance with the appraisal
procedure set forth in Article XXXII or in such other manner as may be mutually
acceptable to Lessor and Lessee.



      Security Deposit: Intentionally Deleted.



      Transaction Documents: The Omega Master Lease, the Kansas Master Lease,
the Purchase Agreement, that certain Forbearance Agreement dated effective as of
January 31, 2002, the Additional Documents (as defined in the Forbearance
Agreement), the Settlement Agreement dated as of June 4, 2003, the Settlement
Documents (as defined in the Settlement Agreement) and the letter of credit
agreements, security agreements, pledge agreements, subordination agreements,
guaranties and other documents which evidence, secure or otherwise relate to
this Lease, the Kansas Master Lease, the Purchase Agreement, the Forbearance
Agreement, the Additional Documents, the Settlement Agreement, the Settlement
Documents, and any and all amendments, modifications, extensions and renewals of
any of the foregoing documents.



      Transfer: The (a) assignment, mortgaging or other encumbering of all or
any part of Lessee's interest in this Lease or in the Leased Properties, or (b)
subletting of the whole or any part of any Leased Property, or (c) entering into
of any Management Agreement or other arrangement under which any Facility is
operated by or licensed to be operated by an entity other than Alterra
Healthcare Corporation or any Guarantor, or (d) merger, consolidation or
reorganization of a corporate Lessee or of any corporate Guarantor (but only
while such Guarantor's Guaranty is required to remain in effect), or the sale,
issuance, or transfer, cumulatively or in one transaction, of any voting stock
by

-4-

--------------------------------------------------------------------------------


Lessee, any Guarantor (while such Guarantor's Guaranty is required to remain in
effect) or by Persons who are stockholders of record of Lessee or any Guarantor
(while such Guarantor's Guaranty is required to remain in effect), which (with
respect to such merger, consolidation, reorganization, sale, issuance or
transfer, as applicable) results in a change of Control of Lessee or any such
Guarantor, or (e) sale, issuance or transfer, cumulatively or in one
transaction, of any interest, or the termination of any interest, in Lessee or
any Guarantor (while such Guarantor's Guaranty is required to remain in effect),
if Lessee or such Guarantor is a joint venture, partnership, limited liability
company or other association (other than a corporation), which results in a
change of Control of such joint venture, partnership or other association.
Notwithstanding the foregoing, a change in Control of Lessee or any Guarantor
(while such Guarantor's Guaranty is required to remain in effect) resulting from
(a) a sale, issuance or transfer of any stock in such Guarantor or (b) a merger,
consolidation, reorganization or other business combination involving such
Guarantor or a sale of all or substantially all of the assets of such Guarantor
shall not constitute a "Transfer," provided that (i) if such transaction occurs
after the Plan Effective Date, then, after giving effect to the change of
Control, the Net Worth of the Guarantor or such successor entity, on a
consolidated basis, is positive (the requirements of this clause (i) being
inapplicable to any such transaction occurring on or prior to the Plan Effective
Date); and (ii) in the event of a merger, consolidation, reorganization or other
business combination involving Guarantor or a sale of all or substantially all
of the assets of such Guarantor, if Guarantor has not been relieved pursuant to
Section 10.1 of the Settlement Agreement of its obligations to guaranty the
obligations of Lessee, then the successor entity of Guarantor, if Guarantor does
not survive such transaction (or the entity acquiring all or substantially all
of the assets of such Guarantor), if any, executes and delivers to Lessor a
Guaranty, in substantially the form of the Guaranty executed by Guarantor,
pursuant to which the successor entity guarantees to Lessor the payment and
performance by Lessee of its obligations under this Lease to the same extent
provided in the Guaranty executed by Guarantor.



      2.     Reduction in Base Rent for Omega Master Lease. The definition of
"Base Rent" set forth in Article 1 of the Omega Master Lease is hereby amended
and restated in its entirety as follows:

     Base Rent:

(A)     On and after January 1, 2003, the Base Rent for the remainder of the
Initial Term shall be:

(1)     For the Lease Year commencing January 1, 2003, $1,450,000; and

(2)     For each Lease Year



-5-

--------------------------------------------------------------------------------


in the Initial Term commencing on or after January 1, 2004, the Base Rent for
the immediately preceding Lease Year increased by fifty percent (50%) of the (a)
sum of the Gross Revenue Increase, if any, for the immediately preceding Lease
Year and (b) the aggregate Carryover for all prior Lease Years occurring after
the Lease Year commencing January 1, 2003; provided, however, that the Base Rent
for a Lease Year shall never be less than the Base Rent for the immediately
preceding Lease Year nor more than 1.025% of the Base Rent for the immediately
preceding Lease Year.



(B)      During a Renewal Term, the Base Rent shall be:

     

(1)     For the first Lease Year of the Renewal Term, the greater of (a) 1.025%
of the Base Rent for the immediately preceding Lease Year or (b) the Fair Market
Rent for the Leased Properties on the first day of such Renewal Term as agreed
upon by Lessor and Lessee, or, if prior to the commencement of such Renewal Term
they are unable to agree, as determined by an appraisal pursuant to Article
XXXII of this Lease; provided, however, that in no event shall the Base Rent for
the first Lease Year of the Renewal Term ever be less than the Base Rent for the
immediately preceding Lease Year nor more than 1.15% of the Base Rent for the
immediately preceding Lease Year; and

(2)     For each succeeding Lease Year during such Renewal Term, the Base Rent
for the immediately preceding Lease Year increased by application of the formula
set forth in (A)(2) above.

3.     Additional Rent. A new Section 3.6 is added to the Omega Master Lease as
follows:

     

3.6     Additional Rent. Beginning with the Lease Year commencing January 1,
2003, Lessee will pay Lessor, as Additional Rent, an amount equal to twenty-five
percent (25%) of the amount by which EBITDA for the Remaining Facilities exceeds
Three Hundred Thousand Dollars ($300,000) for each Lease Year during the Term;
provided, however, that in no event will the aggregate amount of Additional Rent
paid by Lessee to Lessor during the Term exceed the sum of the Aggregate Base
Rent Reduction. The Additional Rent shall initially be (a) calculated each
quarter, but on a cumulative quarterly basis, during each Lease Year and (b) if
payable, shall be paid by Lessee to Lessor within five (5) days following the
date the applicable quarterly financial reports for the Remaining Facilities for
each quarter during a Lease Year are to be delivered by Lessee to Lessor under
this Lease. Within five (5) days following the date the quarterly reports for
the Remaining Facilities for the fourth (4th) quarter are to be delivered by
Lessee to Lessor pursuant to this Lease, the amount of Additional Rent due and
owing for such Lease Year shall be recalculated and compared to the total
quarterly Additional Rent payments made by Lessee to Lessor during the course of
such Lease Year. If the aggregate amount of Additional Rent paid by Lessee
during such Lease Year is greater than the amount due and owing for such Lease
Year according to the quarterly reports,



--------------------------------------------------------------------------------


then Lessor shall, at its option, either (1) immediately refund the excess
amount to Lessee, or (2) credit the amount against future amounts coming due
under the Lease. If the aggregate amount of Additional Rent paid by Lessee
during such Lease Year is less than the amount due and owing for such Lease Year
according to the certified financial reports, then Lessee shall pay the
additional amount to Lessor within thirty (30) days thereafter.



     

4.     Elimination of Base Rent for the Kansas Master Lease. Omega Kansas and
Lessee have agreed that the Base Rent payable under the Omega Kansas Lease shall
be eliminated. Accordingly, the definition of "Base Rent" set forth in Article 1
of the Kansas Master Lease is hereby amended and restated in its entirety as
follows:

      Base Rent:     On and after January 1, 2003, no Base Rent shall be payable
under this Lease.

     

5.     No Security Deposit.     Omega, Omega Kansas and Lessee have agreed that
no Security Deposits shall be required under the Existing Master Leases.
Accordingly, Articles XXXIX of each of the Existing Master Leases are hereby
deleted in their entirety.

     

6.     Financial Covenants.     Section 8.2.1.1 and 8.2.1.2 of each of the
Existing Master Leases is hereby amended and restated in its entirety as
follows:

8.2.1.1           During the pendency of the Case, Lessee and Guarantor shall
not be required to maintain a minimum Net Worth. At all times after the Plan
Effective Date, Lessee and Guarantor, on a consolidated basis, shall maintain a
positive Net Worth.

8.2.1.2     Cash Flow to Rent Ratio. On and after March 31, 2004, Lessee shall
achieve and thereafter maintain, on a trailing three (3) month basis, a Cash
Flow to Rent Ratio of not less than 1.0. In determining Lessee's compliance with
this financial covenant, Lessee's Cash Flow for the pertinent fiscal period
shall be reduced by an amount equal to a management fee equal to five percent
(5%) of Gross Revenues for the applicable period and shall be calculated only
for the Remaining Facilities.

     

7.     Insurance Requirements.

(a)     Section 13.1 of each of the Existing Master Leases is hereby amended by
deleting the requirement that the insurance required to be carried comply with
the financial size category of "Class VIII" contained in subsection (a) of the
first sentence.



(b)     The following sentence is hereby added to the end of Section 13.1 of
each of the Existing Master Leases:



-7-

--------------------------------------------------------------------------------


Any liability policy carried hereunder may be a "claims made" policy, rather
than an "occurrence" policy, and Lessee may choose to implement an insurance
program which is a fully-funded rent-a-captive program.



      (c)     Sections 13.2.4 and 13.2.5 of each of the Existing Master Leases
are hereby amended and restated in their entirety as follows:



      13.2.4     Claims for personal injury or property damage under a policy of
commercial general public liability insurance with a combined single limit per
occurrence in respect of bodily injury and death and property damage of One
Million Dollars ($1,000,000.00), and an aggregate limitation of not less than
Two Million Dollars ($2,000,000.00) (which limit shall be increased to Five
Million Dollars ($5,000,000) in the aggregate as and as when such amount of
insurance becomes generally available to operators of assisted living facilities
owned by institutional landlords and similar to the Facilities at commercially
reasonable rates), which insurance may be written on either an 'occurrence' or a
'claims made' basis;

      13.2.5     Claims arising out of malpractice in an amount not less than
One Million Dollars ($1,000,000.00) for each person and for each occurrence
(with umbrella coverage of not less than Two Million Dollars ($2,000,000.00)
(which aggregate limit shall be increased to Five Million Dollars ($5,000,000)
in the aggregate as and when such amount of insurance becomes generally
available to operators of assisted living facilities owned by institutional
landlords and similar to the Facilities at commercially reasonable rates), which
insurance may be written or either an "occurrence" or a "claims made" basis and
if written on a "claims-made" basis, Lessee shall also provide continuous
liability coverage for claims arising during the Term either by obtaining an
endorsement providing for an extended reporting period reasonably acceptable to
Lessor in the event such policy is canceled or not renewed for any reason
whatsoever, or by obtaining "tail" insurance coverage converting the policies to
"occurrence" basis policies providing coverage for a period of at least three
(3) years beyond the expiration of the Term;

      (d)     Sections 13.8 of the Existing Master Leases are hereby deleted in
their entirety.

8.     The Removed Facilities The following shall be added as a new Article
XXXXI to the Omega Master Lease:

      40.1     In accordance with the request of Lessee, this Lease shall be
terminated as to each of the Removed Facilities which are Leased Properties
hereunder effective for each Removed Facility on the date set by written notice
given by Lessor at least thirty (30) days prior to the effective date (each, a
"Facility Termination Date"). Commencing on the date which is six (6) months
after the date of this Amendment and ending on the applicable Facility
Termination Date, Lessor agrees to pay Lessee $10,000.00 per month



-8-

--------------------------------------------------------------------------------


(prorated on a daily basis) for each Removed Facility with respect to which the
Lease has not been terminated. Lessor shall not be entitled to any payment or
damages as a consequence of the termination of the Lease as to the Removed
Facilities. Following each Facility Termination Date, the Lease shall continue
as one indivisible lease of the Remaining Facilities, but such Removed
Facilities shall no longer constitute Leased Properties hereunder for any
purpose.



      40.2     Lessee acknowledges and agrees that Omega would not have been
willing to enter into the Settlement Agreement or this Amendment, or to agree to
continue the Omega Master Lease after its termination with respect to the
Removed Facilities, without the agreement of Lessee that the Omega Master Lease
would thereafter continue as one indivisible master lease of the Remaining
Facilities.

9.     The following shall be added as a new Article XXXXI to the Kansas Master
Lease:

      In accordance with the request of Lessee, this Lease shall be terminated
effective on the date set by written notice given by Lessor at least thirty (30)
days prior to the effective date (the "Termination Date"). Commencing on the
date which is six months after the date of this Amendment and ending on the
Termination Date, Lessor agrees to pay Lessee $10,000.00 per month (prorated on
a daily basis). Lessor shall not be entitled to any payment or damages as a
consequence of the termination of this Lease.

10.      Lessee's Cooperation in Transitioning Facilities The obligations of
Lessee under Section 12 of the Forbearance Agreement with regard to Terminated
Facilities (as defined in the Forbearance Agreement) shall continue in full
force and effect and shall apply to the Removed Facilities as and when the
applicable Existing Master Lease has been terminated with respect to such
Removed Facilities.

11.     Amendment of "Event of Default" re: Termination of Guaranty.
Subparagraphs (b) and (s) of the definition of "Event of Default" in each of the
Existing Master Leases are hereby amended and restated as follows:

      (b)     Lessee, on a petition in bankruptcy filed against it, is
adjudicated a bankrupt or has an order for relief thereunder entered against it,
or a court of competent jurisdiction enters an order or decree appointing a
receiver of Lessee or, after the Plan Effective Date, any Guarantor (while such
Guarantor's Guaranty is required to remain in effect), or of the whole or
substantially all of its property, or approving a petition filed against Lessee
seeking reorganization or arrangement of Lessee under the federal bankruptcy
laws or any other applicable law or statute of the United States of America or
any state thereof, and such judgment, order or decree is not vacated or set
aside or stayed within ninety (90) days from the date of the entry thereof,
subject to the applicable provisions of the Bankruptcy Code (11 USC § § 101, et
seq.) and to the provisions of Section 16.7, below;



-9-

--------------------------------------------------------------------------------


*     *     *

      (s)     After the Plan Effective Date and while such Guarantor's Guaranty
is required to remain in effect, the issuance or entry against Guarantor of any
award or judgment exceeding any applicable insurance coverage by more than ONE
HUNDRED THOUSAND DOLLARS ($100,000.00) and either (i) enforcement proceedings
shall have been commenced by any creditor upon such award or judgment or (ii)
such award or judgment shall continue unsatisfied and in effect for a period of
ten (10) consecutive days without an insurance company satisfactory to Lessor
(in its sole and absolute discretion) having agreed to fund such award or
judgment in a manner satisfactory to Lessor (in its sole and absolute
discretion);

12.     Consent to Management Agreements. Lessors hereby consent to the entry by
Lessee into the Amended and Restated Management Agreements (as defined in the
Settlement Agreement) and to the management of the Leased Properties by
Guarantor pursuant thereto.

13.     Address for Notices. Lessee's and Lessor's address for notices under
Section 31.1 of the Existing Master Leases is hereby changed to the following:

To Lessee:

Alterra Healthcare Corporation
10000 Innovation Drive
Milwaukee, Wisconsin 53226
Attention: Mark W. Ohlendorf
Telephone No.: 414-918-5400
Fax No.: 414-918-5055





With a copy to (which shall not
constitute notice) Rogers & Hardin LLP
229 Peachtree Street, N.E.
Suite 2700
Atlanta, Georgia 30303
Attention: Miriam J. Dent, Esq.
Telephone No.: 404-420-4608
Fax No.: 404-525-2224





To Lessor:

Omega Healthcare Investors, Inc.
9690 Deereco Road, Suite 100
Timonium, Maryland 21093
Attn: Daniel J. Booth
Telephone No.: 410-427-1700
Facsimile No.: 410-427-8800



-10-

--------------------------------------------------------------------------------


With copy to (which shall not
constitute notice): Myers Nelson Dillon & Shierk
125 Ottawa Ave., NW, Suite 370
Grand Rapids, Michigan 49503
Attn: Mark Derwent
Telephone No.: (616) 233-9640
Facsimile No.: (616) 233-9642

14.     Enforceability of Lease. Except as expressly and specifically set forth
in this Amendment, the Existing Master Leases and the other Transaction
Documents remain unmodified and in full force and effect.

15.     Execution and Counterparts. This Amendment may be executed in any number
of counterparts, each of which, when so executed and delivered, shall be deemed
to be an original, but when taken together shall constitute one and the same
Amendment.

16.Headings; Exhibits. Section headings used in this Amendment are for reference
only and shall not affect the construction of this Amendment. All exhibits and
attachments attached hereto are incorporated herein by this reference.

17.     Entire Agreement. This Amendment together with the Existing Master
Leases and the other Transaction Documents is intended by the parties to be a
complete and exclusive statement of the agreement and understanding of the
parties in respect of the subject matter contained herein and therein.

Signatures on following page.



-11-

--------------------------------------------------------------------------------




      IN WITNESS WHEREOF, this Second Amendment to Master Leases has been fully
executed and delivered as of the date set forth above.

AHC PROPERTIES, INC., a Delaware corporation







By:     /s/ Kristin A. Ferge
Name:     Kristin A. Ferge
Title:     Vice President





OMEGA HEALTHCARE INVESTORS, INC.

, a Maryland corporation







By:     /s/ Daniel J. Booth
Name:     Daniel J. Booth
Title:     Chief Operating Officer





OMEGA (KANSAS), INC.

, a Kansas corporation







By:     /s/ Daniel J. Booth
Name:     Daniel J. Booth
Title:     Chief Operating Officer





-12-

--------------------------------------------------------------------------------


CONSENT OF SUBLESSEES

      The undersigned, each being an affiliate of Alterra, and a sublessee of a
Facility, do hereby consent to the execution of the Second Amendment to Master
Leases, and acknowledge that all terms and conditions of the subleases and other
documents which they have executed in connection with the Facilities shall
remain in full force and effect.

SUBLESSEES:

Sterling Cottage of Oklahoma City LLC, a Delaware limited liability company
Sterling House of Kokomo L.P., a Delaware limited partnership







By:     Alterra Healthcare Corporation, a Delaware corporation, its Member

By:     Kristin A. Ferge
Its:  Vice President



-13-

--------------------------------------------------------------------------------




EXHIBIT A



LIST OF FACILITIES



THE OMEGA FACILITIES

Alterra Sterling House of Bloomington
3802 South Sare Road
Bloomington, IN 47401
(Monroe County)

Alterra Clare Bridge Cottage of SW Oklahoma City
10001 South May Avenue
Oklahoma City, OK 73159
(Cleveland County)

Alterra Sterling House of Kokomo
3025 West Sycamore Road
Kokomo, IN 46901
(Howard County)

Alterra Clare Bridge Cottage of Goodlettsville I
3001 Business Park Circle
Goodlettsville, TN 37072
(Sumner County)

Alterra Clare Bridge Cottage of New Philadelphia
716 Commercial Avenue, SW
New Philadelphia, OH 44663
(Tuscarawas County)

Alterra Clare Bridge of Silverdale
1501 NW Tower View Circle
Silverdale, WA 98383
(Kitsap County)

Alterra Sterling House of Jeffersonville
2715A Charleston Pike
Jeffersonville, IN 47130
(Clark County)

Alterra Clare Bridge Cottage of Jeffersonville
2715B Charleston Pike
Jeffersonville, IN 47130
(Clark County)

 

Alterra Sterling House of Briargate
7560 Lexington Drive
Colorado Springs, CO 80920
(El Paso County)

THE KANSAS FACILITY


Alterra Clare Bridge of Wichita
9191 East 21st Street North
Wichita, KS 67206
(Sedgwick County)



 



-14-

--------------------------------------------------------------------------------


 